IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EDWARD GOODMAN,                         :   No. 33 EAP 2018
                                        :
                   Appellant            :   Appeal from the order of
                                        :   Commonwealth Court dated June 22,
                                        :   2018 at 213 MD 2018.
             v.                         :
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE,                   :
                                        :
                   Appellee             :


                                   ORDER


PER CURIAM
     AND NOW, this 23rd day of January 2019, the Order of the Commonwealth Court

is hereby AFFIRMED.